


EXHIBIT 10.21

 

CF INDUSTRIES HOLDINGS, INC.
2005 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

Name of Grantee: [Name]

 

Restricted Stock: [# Shares]

 

Grant Date: [Date]

 

Vesting Date: All shares of Restricted Stock will vest on the third anniversary
of the Grant Date, but shall be subject to forfeiture or accelerated vesting as
described herein.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2005
Equity and Incentive Plan (the “Plan”).  Please review this Award Agreement and
promptly return a signed copy to Wendy Jablow Spertus in order to render the
grant effective.

 

*                              *                             
*                              *                              *

 

1.             You have been granted the shares of Restricted Stock shown above
pursuant to the Plan and subject to the terms and conditions of the Plan and
this Award Agreement.

 

2              From the Grant Date until the Vesting Date, you may not sell,
assign, transfer, donate, pledge or otherwise dispose of the Restricted Stock
(except by will or the laws of descent and distribution) unless the shares of
Restricted Stock shall have vested prior to the Vesting Date as described
herein.

 

3.             Each certificate representing Restricted Stock shall bear the
following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE COMPANY.

 

You shall be entitled to have such legend removed from such certificate when the
restrictions referred to in Section 2 with respect to the Restricted Stock have
lapsed.  Prior to the vesting of the Restricted Stock, the Company may retain
physical possession of the share certificates for the shares of Restricted
Stock.

 

4.             Transfer restrictions on, and the risk of forfeiture with respect
to, the Restricted Stock shall lapse on the Vesting Date, subject to earlier
lapse upon a Change in Control as provided for in Section 7(b) of the Plan or as
otherwise provided herein.

 

5.             If your employment with the Company and its Subsidiaries shall
terminate for any reason other than due to your death or Disability (as defined
below) prior to the date the restrictions on your Restricted Stock shall have
lapsed, the Restricted Stock shall be forfeited.  In the event of termination of
your employment due to your death or Disability, the restrictions and forfeiture
conditions applicable to the Restricted Stock shall lapse as of

 

--------------------------------------------------------------------------------


 

such termination, and the Restricted Stock shall be deemed fully vested in
accordance with the terms of the Plan.

 

For purposes of this Award Agreement, “Disability” shall have the meaning
ascribed to such term in your individual employment, severance or other
agreement with the Company or, if you are not party to such an agreement,
“Disability” shall mean your inability because of ill health, physical or mental
disability, to perform your duties for a period of 180 days in any twelve month
period.  Neither the grant of the Restricted Stock, this Award Agreement nor any
other action taken pursuant to this Award Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that you have a
right to continue to provide services as an officer, director, employee or
consultant of the Company for any period of time or at any specific rate of
compensation.

 

6.             During the restricted period, you shall have the right to vote
Restricted Stock and to receive any dividends or distributions paid on such
stock, provided, however, that such dividends shall be governed by the
provisions of Section 6(b)(iii)(D) of the Plan.

 

7.             The Company or a Subsidiary shall withhold all applicable taxes
or other amounts required by law from all amounts paid or delivered in respect
of the Restricted Stock. You may satisfy the withholding obligation by paying
the amount of any taxes in cash or shares may be withheld from the shares of
Restricted Stock to satisfy the obligation in full or in part. The amount of the
tax withholding and, if applicable, the number of shares to be withheld shall be
determined by the Committee or its delegate with reference to the Fair Market
Value of the shares when the withholding is required to be made.

 

8.             The Plan is incorporated herein by reference.  The Plan and this
Award Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of you and the Company with respect to the subject matter hereof,
and may not be modified except by means of a writing signed by you and the
Company.  If there is a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan shall govern. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of Delaware.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree this Award is granted under and governed by the terms and
conditions of the Plan, the terms of which are incorporated herein, and this
Award Agreement.  You have reviewed the Plan and this Award Agreement in their
entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understand all provisions of the Plan
and Award Agreement.  You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan and Award Agreement.  You further agree to notify the
Company upon any change in the residence.

 

 

GRANTEE

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

[Name]

 

By:  Wendy Jablow Spertus

[Street Address]

 

Title:  Vice President, Human Resources

[City / State / ZIP]

 

 

 

--------------------------------------------------------------------------------
